DETAILED ACTION
 Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/25/2022 has been entered.
 
Status of Claims
Claims 5, 7-11, 14-15 and 18 were rejected in the Office Action from 03/24/2022.
Applicant filed a response, amended claim 5.
Claims 1, 3-5, 7-16 and 18 are currently pending in the application, of claims 1, 3-4, 12-13 and 16 are withdrawn from consideration. Claims 2, 6, and 17 were previously cancelled.
Claims 5, 7-11, 14-15 and 18 are being examined on the merits in this Office Action.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 5 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stocktheim et al. (U.S. Patent Application Publication 2011/0159376).
Regarding claim 5, Skotheim teaches a solid-state lithium battery (i.e., electrochemical cell) (paragraph [0008], [0016]) comprising:
an anode comprising a lithium metal (paragraph [0004], [0016]);
an interphase region (i.e. interfacial layer) (paragraph [0052]) comprising an alloy of Li and an element M (i.e., lithiated metal alloy) where the metal includes Ag, Pb, Ga (paragraph [0069]);
a solid-state electrolyte (paragraph [0052], [0174]); and 
a cathode (paragraph [0016]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 7 is rejected under 35 U.S.C. 103 as being unpatentable over Stocktheim et al. (U.S. Patent Application Publication 2011/0159376).
Regarding claim 7, Skotheim teaches the interphase region having a thickness of 5 to 5000 nanometers (paragraphs [0052]-[0053]). Skotheim teaches the thickness is dependent on the thickness of the layer required to provide the desired beneficial effect of the layer (i.e., prevention of dendrite - paragraph [0005]) while maintaining properties needed for cell construction such as flexibility and low interfacial resistance (paragraph [0053]).
It is noted that Stocktheim differ in the exact same thickness as recited in the instant claim however, one of ordinary skill in the art before the effective filing date of the claimed invention would have considered the invention to have been obvious because the thickness of Stocktheim overlap the instant claimed thickness and therefore is considered to establish a prima facie case of obviousness. It has been held in the courts that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).     
Claims 8-11 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Stocktheim et al. (U.S. Patent Application Publication 2011/0159376) as applied to claim 5 above, and further in view of Tatematsu et al. (U.S. Patent Application Publication 2009/0042099).
Regarding claim 8-9, Stocktheim teaches the soli-state lithium battery as described above in claim 5 to include the solid-state electrolyte. 
Stocktheim does not teach the solid electrolyte is a lithium thiophosphate as recited in the instant claim.
Tatematsu, drawn to a solid-state lithium battery (10) (i.e., bipolar secondary battery) (see figure 1) (paragraph [0021]), teaches a battery comprising a lithium metal anode (tables 1-2);
a solid electrolyte (tables 1-2); and 
a cathode (tables 1-2).
Tatematsu teaches the solid electrolyte is a lithium thiophosphate selected from a lithium thiophosphate composite of formula xLi2S·yP2S5·(100-x-y)B wherein B is a composite material including P2O5 wherein x and y represents a mass% value of 30% to 70% such that the total mass % of Li2S, P2S5, and B is 100% (table 2) and can includes a lithium salt such as an LiCl salt (table 1). Tatematsu teaches the solid electrolyte improves output characteristics of the battery (paragraph [0025]).
As such, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the cathode of Stocktheim selected from lithium thiophosphate composite of formula xLi2S·yP2S5·(100-x-y)B wherein B is a composite material including P2O5 wherein x and y represents a mass% value of 30% to 70% such that the total mass % of Li2S, P2S5, and B is 100% as taught by Tatematsu in order to improve output characteristics of the battery. 
It is noted that Tatematsu differ in the exact same mass% as recited in the instant claim however, one of ordinary skill in the art before the effective filing date of the claimed invention would have considered the invention to have been obvious because the mass% of Tatematsu overlap the instant claimed mass% and therefore is considered to establish a prima facie case of obviousness. It has been held in the courts that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).     
Stocktheim teaches the electrolyte having a lithium salt such as LiI and LiBr (paragraph [0180]).
Regarding claim 10-11, Stocktheim teaches the soli-state lithium battery as described above in claim 5 to include the solid-state electrolyte. Stocktheim does not teach the cathode comprising a lithium metal oxide as recited in the instant claim however, Tatematsu the cathode comprises a lithium metal oxide such as LiCoO2 (tables 1-2). Tatematsu teaches the cathode improve ion and electron conductivity (paragraph [0029]). 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the cathode of Stocktheim to include a cathode comprising lithium metal oxide such as LiCoO2 as taught by Tatematsu in order to improve ion and electron conductivity.   
Regarding claim 14 and 18, Stocktheim teaches the soli-state lithium battery as described above in claim 5 to include the solid-state electrolyte and the lithium metal anode. 
Stocktheim does not teach the solid electrolyte represented with the formula and mass proportion as recited in the instant claim. However, Tatematsu teaches the solid electrolyte is a lithium thiophosphate selected from a lithium thiophosphate composite of formula xLi2S·yP2S5·(100-x-y)B wherein B is a composite material including P2O5 wherein x and y represents a mass% value of 30% to 70% such that the total mass % of Li2S, P2S5, and B is 100% (table 2). Tatematsu teaches the solid electrolyte improves output characteristics of the battery (paragraph [0025]).
As such, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the cathode of Stocktheim to be selected from lithium thiophosphate composite of formula xLi2S·yP2S5·(100-x-y)B wherein B is a composite material including P2O5 wherein x and y represents a mass% value of 30% to 70% such that the total mass % of Li2S, P2S5, and B is 100% as taught by Tatematsu in order to improve output characteristics of the battery. 
It is noted that Tatematsu differ in the exact same mass% as recited in the instant claim however, one of ordinary skill in the art before the effective filing date of the claimed invention would have considered the invention to have been obvious because the mass% of Tatematsu overlap the instant claimed mass% and therefore is considered to establish a prima facie case of obviousness. It has been held in the courts that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).     
Skotheim teaches the interphase region having a thickness of 5 to 5000 nanometers (paragraphs [0052]-[0053]). Skotheim teaches the thickness is dependent on the thickness of the layer required to provide the desired beneficial effect of the layer (i.e., prevention of dendrite - paragraph [0005]) while maintaining properties needed for cell construction such as flexibility and low interfacial resistance (paragraph [0053]).
It is noted that Stocktheim differ in the exact same thickness as recited in the instant claim however, one of ordinary skill in the art before the effective filing date of the claimed invention would have considered the invention to have been obvious because the thickness of Stocktheim overlap the instant claimed thickness and therefore is considered to establish a prima facie case of obviousness. It has been held in the courts that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).     
Regarding claim 15, Stocktheim teaches the solid-state lithium battery as described above in claim 5 to include the solid-state electrolyte. Stocktheim does not teach the cathode comprising a lithium metal oxide as recited in the instant claim however, Tatematsu the cathode comprises a lithium metal oxide such as LiCoO2 (tables 1-2). Tatematsu teaches the cathode improve ion and electron conductivity (paragraph [0029]). 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the cathode of Stocktheim to include a cathode comprising lithium metal oxide such as LiCoO2 as taught by Tatematsu in order to improve ion and electron conductivity.   

Pertinent Prior Art
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Zhamu et al. (U.S. Patent 9,385,397) – Zhamu teaches the use of Lithium alloys with Ga, Pb and Te as an interphase layer (i.e., coated) (C7:L35-56).
Kunota et al. (U.S. patent Application Publication 2020/0185726) – Kunota teaches the use of metal alloys of Li with Ag, Ca, Ga, Pb, Pd, Pt, Rh, Ru, Se, Te and Tl in anodes and cathodes is known and conventional (paragraph [0122]-[0125]). 

Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on the reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTIAN ROLDAN whose telephone number is (571)272-5098. The examiner can normally be reached Monday - Thursday 9:00 am - 7:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MILTON I. CANO can be reached on 313-446-4937. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTIAN ROLDAN/Primary Examiner, Art Unit 1723